Citation Nr: 0807116	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  04-13 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD) based on personal assault.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for major depressive 
disorder.

5.  Entitlement to service connection for a disorder 
manifested by memory loss.

6.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for an anxiety reaction.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 until March 
1967.  

The claim for whether new and material evidence has been 
received to reopen a claim for service connection for PTSD 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a February 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The veteran subsequently moved Georgia, and the 
Atlanta RO now has original jurisdiction over the veteran's 
claims folders.  His remaining claims on appeal arose from a 
May 2006 rating decision of the Atlanta RO.

In accordance with his requests, hearings were held before a 
Decision Review Officer (DRO) in July 2003 and before the 
undersigned Acting Veterans Law Judge in January 2007 on the 
issue of whether new and material evidence has been received 
to reopen a claim for service connection for PTSD; a 
transcript of both those hearings is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the PTSD claim, the veteran filed the current 
claim to reopen in September 2001.  In the case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the United States Court of 
Appeals for Veterans Claims (Court) gave specific guidance as 
to what was required of VA in terms of notice being provided 
to the veteran in cases involving attempts to reopen 
previously denied claims.  

The Kent Court held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information needed to reopen the 
claim and notifying the claimant of the evidence and 
information needed to establish entitlement to the underlying 
claim for the benefit sought by the claimant.  The Court 
further held that VA must, in the context of a claim to 
reopen, look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.   

Although a notification letter dated in October 2002 was 
issued in this matter, it does not comply with the Kent 
ruling.  

The veteran's representative, in a September 2007 written 
argument, contends that the veteran's PTSD is based on 
personal assault.  The veteran has reported that he has PTSD 
as a result of an instance in service when he was locked in a 
ship's boiler by his fellow crewmen and they pretended as if 
they were going to light the boiler as a practical joke.  VA 
procedures Manual M21-1 defines personal assault as "an 
event of human design that threatens or inflicts harm."  
M21-1, Part VI, 11.37(b)(2) (Change 12 (Mar. 4, 2004)).  
Examples provided in the Manual include "rape, physical 
assault, domestic battering, robbery, mugging, and 
stalking."  Id.

The Manual provides for special evidentiary procedures for 
PTSD personal assault cases.  These special evidentiary 
procedures for PTSD claims based on personal assault are 
substantive rules that are equivalent of VA regulations.  
Patton v. West, 12 Vet. App. 272 (1999) (citing VA 
Adjudication Procedural Manual M21-1, Part III, paragraph 
5.14(c)); see also YR v. West, 11 Vet. App. 393 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

The October 2002 notification letter did not include proper 
notice with regard to claims of service connection for PTSD 
based on alleged personal assault.  Further, a review of the 
record shows the claim has not been developed according to 
the specific provisions that apply to cases involving PTSD 
based on allegations of personal or sexual assault.  
38 C.F.R. § 3.304(f)(3) (2007) ("If a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: Records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy. Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in the sources. Examples 
of behavior changes that may constitute credible evidence of 
a stressor include, but are not limited to: Request for 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavioral changes.")

On remand, proper notice regarding new and material claims 
and claims for service connection for PTSD based on alleged 
personal assault must be provided to the veteran.

Additionally, any recently developed VA treatment records 
should be associated with the claims folders.  Specifically, 
of the January 2007 hearing, the veteran testified that he 
last received treatment for PTSD from the VA in Lake City, 
Florida in November 2006.  However, these records have not 
been associated with the claims file.    

The Board also observes that the veteran submitted an 
additional, pertinent VA treatment records to the RO after 
the last supplemental statement of the case was issued in 
July 2006.  The veteran has not waived RO consideration of 
this additional evidence.  Thus, remanding this issue for AOJ 
consideration of such evidence is necessary.  See 38 C.F.R. 
§§ 19.37, 20.1304 (2007).  

With respect to the remaining claims for entitlement to 
service connection for a heart condition, sleep apnea, major 
depressive disorder, a disorder manifested by memory loss, 
and whether new and material evidence has been presented to 
reopen a claim for service connection for anxiety reaction, 
those claims were denied in a May 2006 rating decision.  The 
Board has construed correspondence received from the veteran 
dated June 13, 2006, as a timely notice of disagreement as to 
those issues.  However, no Statement of the Case (SOC) has 
been issued.  The Court has directed that where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and the RO has not yet issued an SOC addressing the 
issue, the Board should remand the issue to the RO for 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter which 
serves to:

a.  Advise the appellant of what 
evidence would substantiate his 
petition to reopen his claim of 
entitlement to service connection 
for PTSD which was last denied in a 
February 1989 RO decision.  Comply 
with the Kent ruling, and advise the 
appellant of the evidence and 
information that is necessary to 
reopen his claim and the evidence 
and information that is necessary to 
establish his entitlement to the 
underlying claim for service 
connection for PTSD.  In so doing, 
advise the appellant of the element 
or elements required to establish 
service connection that were found 
insufficient in the previous 
denials; and 

b.  Advise the appellant of the type 
of alternative evidence from sources 
other than his service records that 
may corroborate his claim for PTSD 
based on personal assault.  Also, 
advise him what evidence would be 
necessary to substantiate the 
element or elements required to 
establish service connection that 
were found insufficient in the 
previous denial.  Ensure this letter 
meets the notification requirements 
contained in 38 C.F.R. § 
3.304(f)(3).  This includes, but is 
not limited to, notifying the 
veteran of the opportunity to 
furnish, or to advise VA of the 
potential source or sources of 
evidence other than his service 
records or evidence of behavioral 
changes that might constitute 
credible supporting evidence of his 
purported in-service stressor.  
Specific examples of corroborating 
alternative evidence should be 
provided.  In particular, he should 
be given the opportunity to present 
statements of friends, family, and 
former service members attesting to 
any change in his behavior or events 
he confided to them.

2.  Obtain outpatient treatment records 
from VA Medical Centers that the veteran 
has received treatment from, including 
those from Lake City, Florida, for the 
period from September 2006 to the 
present.  Associate any evidence obtained 
with the claims folder. 

3.  Following completion of the above, 
the veteran's PTSD claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
Supplemental Statement of the Case (SSOC) 
which addresses all the evidence received 
since the last SSOC.  An appropriate 
period of time should be allowed for 
response.  

4.  The RO should issue an SOC to the 
veteran and his representative on the 
issues of entitlement to service 
connection for a heart condition, sleep 
apnea, major depressive disorder, memory 
loss, and whether new and material 
evidence has been presented to reopen a 
claim for service connection for anxiety 
reaction.  The veteran is informed that 
the claims will be returned to the Board 
following the issuance of the statement 
of the case only if it is perfected by 
the filing of a timely and adequate 
substantive appeal.  

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case. The 
veteran need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



